Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 18 and 20, drawn to vaccines based on OMVs comprising Y.pestis antigens V and/or F1.
Group II, claim(s) 23-30, drawn to vaccines based on OMVs comprising influenza antigen.
The inventions of Groups I-II are found to have no special technical feature that defines over the prior art of "EFFICACY TRIALS OF PLAGUE VACCINES: ENDPOINTS, TRIAL DESIGN, SITE SELECTION", WHO Workshop, INSERM, Paris, France, 13 pages, 23 Apr 2018; submitted by Applicants.
The claims are drawn to vaccines with different biological and chemical structure which are designed to vaccinate completely different diseases with different etiologies which represent different special technical features.  The pathogens of Y.pestis and influenza are known but unrelated pathogens and thus cannot be seen as common matter connected by a novel and/or inventive concept. Additionally, there is no common single general inventive concept based on same or corresponding technical features within the meaning of Rule 13.2 PCT because the use of OMVs as deliver for antigens is known from the prior art.  The WHO workshop reference is regarded as being the closest prior art to the subject-matter of claim 1, and discloses: New-generation of plague vaccines comprising Y.pestis subunit (F1/V based with adjuvant) bacterial vector-based (e.g., OMV drug delivery, salmonella-expressed) delivery. OMVs produced in bacteria eliminates the compulsory temperature chain requirements of live vaccines (since they are sterile and thermostable) and do not represent a risk from interference due to antibiotic treatment of the patient (p.5, para.3 and 4).  Further, the gut bacteria such as Bacteriodes for delivery of heterologous antigens is known in the prior art, see WO 2017/187190 and WO 2017/087811 submitted by Applicants.
 Therefore, Applicant’s invention does not contribute a special technical feature when viewed over the prior art. Accordingly, the inventions of groups I-II do not have a common special technical feature or a single inventive concept and so lack unity of invention, and therefore the restriction for examination purpose as indicated is proper. 
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/29/22